      Case 2:20-cv-02086-KJM-AC Document 8 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE R. ATKINSON,                              No. 2:20-cv-2086 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    WINDSOR EL CAMINO CARE CENTER
      and HEALTHCRE SERVICE GROUP,
15    INC.,
16                       Defendants.
17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge as provided by Local Rule 302(c)(21).

20          On October 21, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has not filed

23   objections to the findings and recommendations, though he has filed several other documents.

24   ECF Nos. 4, 5, 6, 7. None of plaintiff’s filings affect the magistrate judge’s recommendation.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
      Case 2:20-cv-02086-KJM-AC Document 8 Filed 01/21/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 21, 2020, are adopted in full;
 5          2. All claims against all defendants are DISMISSED with prejudice; and
 6          3. The clerk of court is directed to close this case.
 7   DATED: January 20, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
